BraNNON, Judge,

{dissenting):

I think that all acts since the Constitution of 1872, forfeiting tracts less than one thousand acres for nonentry are unconstitutional, for reasons given in Industrial Co. v. Schultz, 43, W. Va. 470, (27 S. E. 255). At its adoption the act of 1869 forfeited such tracts for past and future omission. Did it not repeal that act so that no forfeiture of those tracts could take place under it in future, and prohibit new acts doing so? If that act was repealed by it, how could a new act be any more valid?

Afirmed.